Citation Nr: 1442257	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  08-33 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 20 percent for diabetes mellitus with retinopathy.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2008 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The March 2008 rating decision denied the Veteran's claims of entitlement to increased ratings for PTSD and diabetes mellitus.  The July 2008 rating decision denied entitlement to a TDIU.

The Veteran testified before the undersigned at a videoconference hearing in August 2010.  A transcript of the hearing has been associated with the claims file.

In October 2010, the Board remanded this matter for further development.

The issues of entitlement to separate ratings for neuropathy of the upper and lower extremities and impaired vision have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2010 VA Examination for Diabetes Mellitus.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking and/or mood with symptoms such as anger, depression, self-isolation, and sleep impairment.

2. The Veteran's diabetes mellitus requires insulin, oral medication and restricted diet; regulation of activities due to diabetes mellitus has not been demonstrated.

3. The Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities, to include PTSD and diabetes mellitus.


CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

2. The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).

3. The criteria for TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Veteran received VCAA notice prior to the unfavorable agency decision by letters dated in December 2007 and April 2008.  He was notified of the evidence not of record that was necessary to substantiate his increased rating and TDIU claims.  He was told what information he needed to provide, and what information and evidence VA would attempt to obtain.  VA also informed him of the necessity of providing evidence demonstrating a worsening or increase in severity of the respective disability and was advised that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate claims for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

The Veteran's relevant service treatment records have been obtained.  As previously noted, in October 2010, the Board remanded this case for further development which included obtaining outstanding VA treatment records and to provide the Veteran with a VA examination for the claims decided herein.  Outstanding VA treatment records have been associated with the claims file.  

The Veteran was afforded additional VA examinations to determine the current severity of his PTSD and diabetes mellitus.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013).  These examinations are adequate as they contained all findings needed to rate the disability.

Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required).

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the April 2010 hearing, the undersigned identified the issues on appeal and asked about the Veteran's treatment providers in order to ascertain whether there was additional evidence he could submit.  The Veteran provided testimony as to all treatment received for his disabilities on appeal.  Following the hearing, the Board sought additional treatment records and a new examination based on information elicited at the hearing.  Hence, the duties imposed by Bryant were met.

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See generally, 38 C.F.R. 4.1.  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. 

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. PTSD

PTSD is rated in accordance with the General Rating Formula for Mental Disorders, which provides a 50 percent rating where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is provides when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013). 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Although the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Also when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a).

Background

VA Treatment records dated from December 2006 to January 2008 note treatment for PTSD including a long history of anger management.  The records indicate that the Veteran had been unemployed since October 2007.  The GAF score during this time was 57.

The Veteran was afforded a VA examination in January 2008.  At the time of the examination, the Veteran was noted as being alert, oriented and attentive.  His mood appeared depressed and his affect was irritable and agitated.  His speech was pressured at times, his thought process was circumstantial and his thought content was devoid of any current auditory or visual hallucinations.  There was no evidence of delusional content and the Veteran denied suicidal or homicidal ideations or suicide attempts.  His memory was intact for immediate, recent and remote events.  
The Veteran reported that he was single and had no children.  He had two close friends but had less interest in activities as a result of the increase in his PTSD symptoms.  He also reported a history of criminal activity.

The examiner noted that the Veteran had considerable symptoms associated with PTSD and his major depressive disorder.  His symptoms included intrusive thoughts, nightmares, avoidance of crowds, emotional detachment from others, decreased interest in activities, irritability, hypervigliance, exaggerated startle response, problems with concentration, difficulty sleeping, low motivation and fatigue.  The Veteran denied that his symptoms impacted his activities of daily living such as feeding and bathing himself.  The examiner noted that his social adaptability and interactions with others were moderately considerably impaired and his ability to maintain employment was considerably impaired.  A GAF of 52 was assigned.

Subsequent VA treatment records dated from January 2008 to October 2010 note continued treatment for PTSD symptoms to include insomnia, hypervigilance, isolation from others and irritability.  Records dated in May 2008 indicate that the Veteran voluntarily admitted himself into inpatient treatment for PTSD after being referred by his social worker who reported that he was very angry, agitated and had reported thoughts of self-harm after losing his job.  At that time, the Veteran reported difficulty sleeping and feeling sad.  He denied difficulty concentrating, suicidal ideation, intent or plan, homicidal ideation, hallucinations or being impulsive.  He also denied recent nightmares and flashbacks.  He discharged himself after one day.  GAF scores during this time ranged from 45 to 48.

At the April 2010 Board videoconference the Veteran stated that he avoided people, had trouble with anger, issues with aggressive behavior, suicidal thoughts and depression.  He also reported that he was not married, had not dated in years and lived in isolation from others.  

The Veteran's sister reported the he suffered from nightmares and a violent temper.  The Veteran's employer and co-workers reported that the Veteran displayed aggressive tendencies and violent behavior when presented with slight stress or verbal confrontations.

Pursuant to the Board's remand directives, the Veteran was afforded an additional VA examination in December 2010.  At the time of the examination, the Veteran was adequately groomed.  He reported recollections of Vietnam, nightmares, flashbacks, anger, difficulty sleeping, irritability, outbursts of anger and avoidance.  He reported that he was detached from other, had no friends and was unable to have loving feelings towards friends and family.  He felt hopeless and had suicidal thoughts; but did not have a current intent to kill himself.  He also reported being hypervigilant, easily started and that he had panic attack every 3 weeks.

The mental status examination revealed that the Veteran was extremely hostile in the initial part of the interview with psychomotor agitation and restlessness.  His speech was rapid, pressured and circumlocutory.  He maintained good eye contact with the examiner.  He described his mood as angry.  His effect was extremely reliable and his thoughts were circumstantial to tangential.  His concentration and short-term memory were impaired and his insight and judgment were noted as being grossly impaired.  He was not suicidal at the time of the examination.  A GAF of 25 was assigned.  The examiner determined that his PTSD symptoms rendered him unable to secure and maintain employment.

VA treatment records dated from October 2010 to February 2012 note that the Veteran was cooperative and alert.  His judgment was intact, thoughts were organized and coherent and his thought process was sequential.  There were no reports of delusions or hallucinations, suicidal or homicidal thoughts or ideations.  He was noted as having severe social dysfunction from PTSD.  A GAF score of 48 was assigned during this time.

Analysis

The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).
The record demonstrates the Veteran's PTSD resulted in deficiencies in work, inasmuch as he has not been employed during most of the appeal period, and has generally been assigned GAFs indicative of an inability to work.  He has deficiencies in family relationships, as shown by the reports of a difficult relationship with his sister, and absence of other significant family relations.  He has had suicidal ideation and has required psychiatric hospitalization.  This evidence indicates deficiency in mood.  He has not attempted schooling, but the deficiencies in work, suggest that there would also be deficiencies in the area of schooling.  The record thus shows deficiencies in most of the areas needed for a 70 percent rating. 

The record does not show; however, that the Veteran has total occupational and social impairment as is contemplated in the criteria for a 100 percent rating.  In this regard, he has reportedly maintained some close friendships.  The statements from his sister and coworkers suggest that he has maintained relationships with them.  He also does not have most of the symptoms listed as examples in the criteria for a 100 percent rating.  He has not had delusions or hallucinations, disorientation to time or place or memory loss.  Moreover, despite passive suicidal ideation contemplated by the 70 percent evaluation, the appellant has not been shown to be in persistent danger of hurting himself or others.  As such, a rating higher than 70 percent is not warranted.

The Board has considered whether a staged rating is appropriate in the instant case. See Hart, supra.  However, for the reasons discussed above, the Board finds that a preponderance of the evidence is against a higher evaluation at any point in the appeal period.  

Resolving doubt in favor of the Veteran, the evidence shows that the Veteran has had occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking or mood with the symptoms described above.  This level of impairment most closely approximates the criteria for a 70 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  38 C.F.R. § 3.321(b)(1) (2013).  This entails a three step process.  First the Board must consider the criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1) (2013). 

Second, if the criteria do not reasonably describe the disability, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When both of those elements have been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The criteria for rating PTSD contemplate all social and occupational impairment from that disorder, regardless of the symptoms causing the specified level of impairment.  The Veteran's symptoms cause social and occupational impairment, and it is difficult to envision any potential additional areas of impairment; in any event impairment in additional areas has not been reported.  His symptoms are contemplated by the rating criteria.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and referral for extraschedular evaluation is not required.

II. Diabetes

Under the rating criteria, diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated is evaluated as 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated is evaluated as 60 percent disabling.  Id.  

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities is evaluated as 40 Diabetes mellitus disabling.  Id.  

When insulin and a restricted diet are required, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is merited.  Id.  

The adjudicator is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  Id.  at Note 1.

The term "regulation of activities" contained in Diagnostic Code 7913 means that a claimant must have a medical need to avoid strenuous occupational or recreational activities and thus medical evidence of limitation of activities is required.  Id.  See also Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

All of the listed criteria for a given percentage must be present under Diagnostic Code 7913, to warrant that rating.  Id.; cf. 38 C.F.R. § 4.21.




Background

VA Treatment records indicate that the Veteran's diabetes mellitus is treated with insulin injections, oral medication and a restricted diet.  The records do not suggest that the Veteran's activities are restricted.  

The Veteran was afforded a VA examination in March 2009.  At the time of the examination, the Veteran denied episodes of ketoacidosis or hypoglycemia.  He reported that he restricted his diet and that his weight has been relatively stable.  He also noted that he sought treatment for diabetes every 3 to 4 months.  The Veteran reported occasional sharp stabbing in his feet which he attributed to his diabetes.  The examiner diagnosed diabetes mellitus.  Noted complications included retinopathy and erectile dysfunction.  The examiner determined that although the Veteran reported symptoms consistent with a bilateral lower extremity peripheral neuropathy, there was no objective evidence of the condition at the time of the examination.  

At the April 2010 videoconference, the Veteran stated the he was on a restricted diet and had been on insulin injections for approximately 2 years.  He also reported that his medical treatment had not prohibited him from certain activities because it would have an adverse effect on diabetes mellitus.  

Pursuant to the Board's previous remand, the Veteran was afforded an additional VA examination in November 2010.  The examiner noted that the Veteran's medication consisted of oral medication and insulin injections twice a day.  The Veteran reported that he not been hospitalized for diabetes and rarely had hypoglycemic episodes.  He had a 10 pound weight fluctuation and saw his diabetic care provider every 4 to 6 months.  He also reported that he had stabbing pain in his feet and numbness in his hands.  There was no history of strokes, nephropathy or peripheral vascular disease.  The examiner diagnosed type 2 diabetes mellitus on both insulin and oral agent therapy, with poor control.  Noted complications associated with the condition were retinopathy, erectile dysfunction and neuropathic pain. 

The record demonstrates that the Veteran's diabetes mellitus requires daily insulin, oral medication and a restricted diet.  The evidence does not demonstrate that the Veteran has ever required regulation of activities.  At the April 2010 Board videoconference, the Veteran specifically stated that he did not require regulation of activities.  There is no evidence to the contrary. 

As the Veteran's diabetes mellitus has required only oral medications, insulin and a restricted diet, a rating higher than 20 percent for diabetes mellitus is not warranted.  38 C.F.R. § 4.119, Code 7913.  He has been granted a separate rating for loss of erectile function and the Board has referred the questions of entitlement to separate ratings for peripheral neuropathy and vision impairment.

The Board has considered whether a staged rating is appropriate in the instant case. See Hart, supra.  However, for the reasons discussed above, the Board finds that a preponderance of the evidence is against a higher rating at any point in the appeal period.  

Therefore, the benefit of the doubt rule does not apply, and the claim for an increased evaluation for the Veteran's diabetes mellitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has also considered whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Thun, spura.

The rating criteria for diabetes mellitus reasonably describe the Veteran's disability level and symptomatology.  As noted above, the Veteran's diabetes mellitus requires insulin, oral medication and a restricted diet.  These requirements are contemplated by the rating criteria.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and referral for extraschedular evaluation is not required.

III. TIDU

Legal Criteria

The Veteran asserts that his service-connected PTSD and diabetes mellitus preclude him from securing and obtaining substantially gainful employment.  

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

Analysis

The Veteran is currently service-connected for PTSD (70 percent disabling); Ischemic Heart Disease (60 percent disabling); diabetes mellitus (20 percent disabling); erectile dysfunction (noncompensable); and gastroesophageal reflux disease (noncompensable).  His combined disability rating is 90 percent.  Thus, he meets the percentage threshold set forth under 38 C.F.R. § 4.16(a).  

A review of the record indicates that the Veteran graduated high school and attended college for a period of time.  The record also notes that the Veteran was employed as a truck driver for approximately 37 years.  VA treatment records report that the Veteran was last employed in October 2007.

At the April 2010 videoconference, the Veteran reported that he worked at a staffing agency for drivers.  He stated that he was having difficulty getting work due to a number of altercations with clients.

As previously noted, in statements submitted by the Veteran's employer and co-workers, they reported that the Veteran displayed aggressive tendencies and violent behavior when presented with slight stress or verbal confrontations.

In the November 2010 examination report for diabetes mellitus, the examiner determined that the Veteran was unable to work in his normal chosen field as a truck driver as a result of his service-connected diabetes with associated complications.  It was also noted that the insulin prescribed to treat the condition also prevented him from working.  Additionally, in the December 2010 VA examination report for PTSD, the examiner determined that it is more likely than not that the Veteran's PTSD rendered him unable to secure and maintain successful and gainful employment.   

The VA examiners' opinions, the statements of record and GAF scores which are indicative of an inability to work, weigh in favor of a finding that the Veteran's PTSD and diabetes mellitus render him unemployable.  For these reasons, entitlement to a TDIU is granted.


ORDER

Entitlement to a 70 percent rating for PTSD is granted.

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.

Entitlement to a TDIU is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


